Gilchrist, C. J.*
The facts in this case bring it within the *107principle of the decision in the case of Hall v. Boardman, above referred to. The plaintiff and the defendants resided in Massachusetts, and the trustee is a citizen of this State. The insolvent law of Massachusetts of 1838, ch. 163, § 5, vests in the assignee all the 'property of the debtor, both real and personal* “ which he could by any way or means have lawfully sold, assigned,. or conveyed. And the said assignment shall also vest in the said assignees all debts due to the debtor, and all his rights of action for any goods or estate, real or personal.”
It was said by the court, in the case of Hall v. Boardman, that it being conceded that all the proceedings were regular, “ the assignment was thus valid to pass the property in the hands of the person now summoned as trustee, and the moneys collected by him are now payable to the assignees, unless some other right has intervened since the assignment, and which is superior to it.” Whatever debt the trustee owed the defendants, passed by the assignment to the assignees. Consequently the plaintiff has no claim upon the trustee.

Trustee discharged.


 Perley, J. having been of counsel, did not sit.